Exhibit 10.1

 

KLX INC. LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is made effective
as of                                        (the “Date of Grant”) between KLX
Inc., a Delaware corporation (the “Company”), and
                                   (the “Participant”).  Capitalized terms not
otherwise defined herein shall have the same meanings as in the KLX Inc.
Long-Term Incentive Plan (the “Plan”).

 

WHEREAS, the Company desires to grant the Restricted Stock provided for herein
to the Participant pursuant to the Plan and the terms and conditions set forth
herein;

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                      Grant of the Award.  Subject to the
provisions of this Award Agreement and the Plan, the Company hereby grants to
the Participant, an aggregate of                                  restricted
shares of Common Stock (the “Restricted Stock”), subject to adjustment as set
forth in the Plan.  * (*%) of the Restricted Stock shall be subject to
time-based vesting (“Time-Based Restricted Stock”) and * (*%) of the Restricted
Stock shall be subject to performance-based vesting (“Performance-Based
Restricted Stock”).

 

2.                                      Incorporation of Plan.  The Participant
acknowledges receipt of the Plan, a copy of which is attached hereto and
represents that he is familiar with its terms and provisions.  This Award
Agreement and the Restricted Stock shall be subject to the Plan, the terms of
which are incorporated herein by reference, and in the event of any conflict or
inconsistency between the Plan and this Award Agreement, the Plan shall govern. 
Defined terms used herein without definition shall have the meanings ascribed
thereto in the Plan.

 

3.                                      Vesting Schedule.  Subject to the terms
and conditions hereof, the Participant shall vest in the Restricted Stock as
follows, unless previously vested or canceled in accordance with the provisions
of the Plan or this Award Agreement:

 

(a)                                 Time-Based Restricted Stock.  *

 

(b)                                 Performance-Based Restricted Stock.  *

 

4.                                      Termination of Employment.  In the event
of the Participant’s termination of employment with the Company prior to the
vesting of all shares of Restricted Stock hereunder for any reason other than
death or Disability, all unvested shares of Restricted Stock shall be cancelled
immediately without consideration as of the date of such termination.

 

5.                                      Death or Disability.  If, prior to the
vesting of all shares of Restricted Stock hereunder, the Participant’s
employment with the Company terminates due to death or Disability, all of the
unvested shares of Restricted Stock shall vest immediately and shall no longer
be subject to cancellation pursuant to Section 4 or the transfer restrictions
set forth in Section 7.

 

6.                                      Change in Control.  [Change in Control
vesting provisions to be determined on a case-by-case basis by the Compensation
Committee.]

 

7.                                      Nontransferability of Restricted Stock. 
Unless otherwise determined by the Committee, the Restricted Stock may not be
transferred, pledged, alienated, assigned or otherwise attorned other than by
last will and testament or by the laws of descent and distribution or pursuant
to a domestic relations order, as the case may be; provided, however, that the
Committee may, subject to such terms and conditions as it shall specify, permit
the transfer of the Restricted Stock, including, without limitation, for no
consideration to a charitable institution or a Permitted Transferee.  Any shares
of Restricted Stock transferred to a charitable institution may not be further
transferable without the Committee’s approval and any shares of Restricted Stock
transferred to a Permitted

 

--------------------------------------------------------------------------------


 

Transferee shall be further transferable only by last will and testament or the
laws of descent and distribution or, for no consideration, to another Permitted
Transferee of the Participant.

 

8.                                      Rights as a Stockholder.  The
Participant shall have, with respect to the Restricted Stock, all the rights of
a stockholder of the Company, including, if applicable, the right to vote the
Restricted Stock and to receive any dividends or other distributions, subject to
the restrictions set forth in the Plan and this Award Agreement.

 

9.                                      Dividends and Distributions.  Any cash,
Common Stock or other securities of the Company or other consideration received
by the Participant as a result of a distribution to holders of Restricted Stock
or as a dividend on the Restricted Stock shall be subject to the same
restrictions as the Restricted Stock, and all references to Restricted Stock
hereunder shall be deemed to include such cash, Common Stock or other securities
or consideration.

 

10.                               Legend on Certificates.  The Committee may
cause a legend or legends to be put on certificates representing the Common
Stock underlying the Restricted Stock to make appropriate reference to such
restrictions as the Committee may deem advisable under the Plan or as may be
required by the rules, regulations, and other requirements of the Securities and
Exchange Commission, any exchange that lists the Common Stock, and any
applicable federal or state laws.

 

11.                               Conditions to Delivery of Common Stock
Certificates.  The Company shall not be required to deliver any certificate or
certificates for shares of Common Stock pursuant to this Agreement prior to
fulfillment of all of the following conditions:

 

(a)                                 The obtaining of any approval or other
clearance from any state or federal governmental agency which the Committee
determines to be necessary or advisable; and

 

(b)                                 The lapse of such reasonable period of time
as the Committee may from time to time establish for reasons of administrative
convenience.

 

12.                               Physical Custody.  The Restricted Stock may be
issued in certificate form or electronically in “book entry”.  The Secretary of
the Company or such other representative as the Committee may appoint shall
retain physical custody of each certificate representing Restricted Stock until
all of the restrictions imposed under this Award Agreement with respect to the
shares evidenced by such certificate expire or are removed.  In no event shall
the Participant retain physical custody of any certificates representing
unvested Restricted Stock assigned to Participant.

 

13.                               No Entitlements.

 

(a)                                 No Right to Continued Employment.  This
award is not an employment agreement, and nothing in this Award Agreement or the
Plan shall (i) alter the Participant’s status as an “at-will” employee of the
Company, (ii) be construed as guaranteeing the Participant’s employment by the
Company or as giving the Participant any right to continue in the employ of the
Company during any period (including without limitation the period between the
Date Of Grant and the applicable vesting date in accordance with Section 3) or
(iii) be construed as giving the Participant any right to be reemployed by the
Company following any termination of Employment.

 

(b)                                 No Right to Future Awards.  This award of
Restricted Stock and all other equity-based awards under the Plan are
discretionary.  This award does not confer on the Participant any right or
entitlement to receive another award of Restricted Stock or any other
equity-based award at any time in the future or in respect of any future period.

 

(c)                                  No Effect on Future Employment
Compensation.  The Company has made this award of Restricted Stock to the
Participant in its sole discretion.  This award does not confer on the
Participant any right or entitlement to receive compensation in any specific
amount for any future fiscal year, and does not diminish in any way the
Company’s discretion to determine the amount, if any, of the Participant’s

 

2

--------------------------------------------------------------------------------


 

compensation.  In addition, this award of Restricted Stock is not part of the
Participant’s base salary or wages and will not be taken into account in
determining any other employment-related rights the Participant may have, such
as rights to pension or severance pay.

 

14.                               Taxes and Withholding.  No later than the date
as of which an amount with respect to the Restricted Stock first becomes
includable in the gross income of the Participant for applicable income tax
purposes, the Participant shall pay to the Company or make arrangements
satisfactory to the Committee regarding payment of any federal, state or local
taxes of any kind required by law to be withheld with respect to such amount. 
Unless otherwise determined by the Committee, in accordance with rules and
procedures established by the Committee, the minimum required withholding
obligations may be settled in Common Stock, including Common Stock that is part
of the award that gives rise to the withholding requirement.  The obligations of
the Company to deliver the certificates for shares of Common Stock under this
Award Agreement shall be conditional upon such payment or arrangements and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the Participant, including,
without limitation, by withholding shares of Common Stock to be delivered upon
vesting.

 

15.                               Section 83(b) Election.  If, within 30 days of
the Date of Grant, the Participant makes an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended and the regulations and guidance
promulgated thereunder (the “Code”), or any successor section thereto, to be
taxed with respect to all or any portion of the Restricted Stock as of the date
of transfer of the Restricted Stock rather than as of the date or dates upon
which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant shall deliver a copy of such election to the Company
immediately after filing such election with the Internal Revenue Service.

 

16.                               Securities Laws.  In connection with the grant
or vesting of the Restricted Stock the Participant will make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Award Agreement.

 

17.                               Miscellaneous Provisions.

 

(a)                                 Notices.  Any notice necessary under this
Award Agreement shall be addressed to the Company in care of its Secretary at
the principal executive office of the Company and to the Participant at the
address appearing in the records of the Company for the Participant or to either
party at such other address as either party hereto may hereafter designate in
writing to the other.  Notwithstanding the foregoing, the Company may deliver
notices to the Participant by means of email or other electronic means that are
generally used for employee communications.  Any such notice shall be deemed
effective upon receipt thereof by the addressee.

 

(b)                                 Headings.  The headings of sections and
subsections are included solely for convenience of reference and shall not
affect the meaning of the provisions of this Award Agreement.

 

(c)                                  Counterparts.  This Award Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

(d)                                 Entire Agreement.  This Award Agreement and
the Plan constitute the entire agreement between the parties hereto with regard
to the subject matter hereof. They supersede all other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to the subject matter hereof.

 

(e)                                  Amendments.  The Board or the Committee
shall have the power to alter, amend, modify or terminate the Plan or this Award
Agreement at any time; provided, however, that no such termination, amendment or
modification may adversely affect, in any material respect, the Participant’s
rights under this Award Agreement without the Participant’s consent. 
Notwithstanding the foregoing, the Company shall have broad authority to amend
this Award Agreement without the consent of the Participant to the extent it
deems necessary or desirable (i) to comply with or take into account changes in
or interpretations of,

 

3

--------------------------------------------------------------------------------


 

applicable tax laws, securities laws, employment laws, accounting rules and
other applicable laws, rules and regulations, (ii) to ensure that the Restricted
Stock is not subject to taxes, interest and penalties under Section 409A of the
Code, (iii) to take into account unusual or nonrecurring events or market
conditions, or (iv) to take into account significant acquisitions or
dispositions of assets or other property by the Company.  Any amendment,
modification or termination shall, upon adoption, become and be binding on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person.  The Committee shall give written notice to
the Participant in accordance with Section 17(a) of any such amendment,
modification or termination as promptly as practicable after the adoption
thereof.  The foregoing shall not restrict the ability of the Participant and
the Company by mutual consent to alter or amend the terms of the Restricted
Stock in any manner that is consistent with the Plan and approved by the
Committee.

 

(f)                                   Successor.  Except as otherwise provided
herein, this Award Agreement shall be binding upon and shall inure to the
benefit of any successor or successors of the Company, and to any Permitted
Transferee pursuant to Section 7.

 

(g)                                  Choice of Law.  Except as to matters of
federal law, this Award Agreement and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Florida
(other than its conflict of law rules).

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

 

KLX INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------